Title: To Thomas Jefferson from Charles Thomson, 2 November 1785
From: Thomson, Charles
To: Jefferson, Thomas



Dear Sir
Newyork Novr. 2. 1785

I have received your several favours of Feby 8 June 21 and July 14 and also a copy of your Notes by Mr. Houdon, for which I am much obliged. It grieves me to the soul that there should be such just grounds for your apprehensions respecting the irritation that will be produced in the southern states by what you have said of slavery. However I would not have you discouraged. This is a cancer that we must get rid of. It is a blot in our character that must be wiped out. If it cannot be done by religion, reason and philosophy, confident I am that it will one day be by blood. I confess I am more afraid of this than of the Algerine piracies or the jealousy entertained of us by European powers of which we hear so much of late. However I have the satisfaction to find that philosophy is gaining ground of selfishness in this respect. If this can be rooted out, and our land filled with freemen, union preserved and the spirit of liberty maintained and cherished I think in 25 or 30 years we shall have nothing to fear from the rest of the world.
Mr. Houdon has been to Mount Vernon and taken the Bust of  our Amiable General. He exhibited it to the view of Congress. It appears to me to [be] executed in a masterly manner. I acknowledge my want of skill to judge of performances of this nature. But there is in the air and attitude of this something that pleases me. Most other pictures seem to have their attention turned on the objects around them; but in this the Artist by elevating the chin and countenance has given it the air of one looking forward into futurity. But I will not venture any criticisms for fear of betraying my ignorance. Our good old friend Dr. F. is arrived safe and well and honoured with the chair of President of Pensylvania. All parties concurred in the choice. I hope it will be comfortable as it is honorable. As to matters within my circle they jog on as usual. Though many occurrences have happened which would be subject of conversation, there are few worth troubling you with in a letter. As to public matters I take it for granted you are well informed through the proper channel. You see by the journal that the duties of my office are much enlarged.
I am with great esteem & regard Dear Sir Your affectionate friend & Servt.,

Chas. Thomson

